NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12980

               R.H. MANDEVILLE    vs.   ERIN GAFFNEY.1



         Suffolk.       February 3, 2021. - April 29, 2021.

 Present:   Budd, C.J., Gaziano, Lowy, Cypher, Kafker, Wendlandt,
                           & Georges, JJ.


            Practice, Criminal, Postconviction relief.



     Certification of a question of law to the Supreme Judicial
Court by the United States District Court for the District of
Massachusetts.


     Dana Alan Curhan for the petitioner.
     Randall E. Ravitz, Assistant Attorney General, for the
respondent.


    CYPHER, J.      After this court affirmed the petitioner R.H.

Mandeville's convictions of murder in the first degree and armed

assault with intent to murder in 1982, he filed a series of

State and Federal court challenges to his convictions.     In 2017,

he filed his most recent Federal habeas petition, which the




    1   Superintendent, Old Colony Correctional Center.
                                                                    2


respondent, the superintendent at the correctional facility in

which Mandeville is held (superintendent), moved to dismiss as

untimely under the one-year deadline set forth in the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

for filing a habeas petition in Federal court.     See 28 U.S.C.

§ 2244(d)(1).   Because the one-year deadline in the AEDPA is

tolled while an application for postconviction or other

collateral review is pending in State court, 28 U.S.C.

§ 2244(d)(2), whether the petition is untimely under the AEDPA

turns on whether motions for a new trial that were denied before

Mains v. Commonwealth, 433 Mass. 30, 36 n.10 (2000), were

subject to the time limitation announced therein, in which this

court held that "[h]ereinafter . . . a gatekeeper petition

pursuant to G. L. c. 278, § 33E, [must] be filed within thirty

days of the denial of a motion for a new trial."    Before Mains,

there was not a time limitation on filing a gatekeeper petition.

See G. L. c. 278, § 33E.

    Confronted with the application of Mains, a judge of the

Federal District Court for the District of Massachusetts

certified the following question to this court:

    "Does the thirty-day time limitation established by the
    Court in Mains for filing a gatekeeper petition under
    [G. L. c.] 278, § 33E, apply to denials that had occurred
    prior to December 13, 2000, so as to permit only gatekeeper
    petitions regarding those prior denials that were filed
    within thirty days of the publication of the Mains opinion,
                                                                        3


     or do those pre-Mains denials continue to be not subject to
     any time limitation as under the prior practice?"

We answer that the thirty-day time limitation established in

Mains does not apply to denials that occurred before

December 13, 2000.     Therefore, pre-Mains denials continue not to

be subject to any time limitation, as under pre-Mains practice.

     Background.     1.   Legal framework.   We begin with an

overview of the legal framework to provide context for the

following discussion.

     a.   The AEDPA.      The AEDPA established a one-year time limit

to file an application for a writ of habeas corpus in the

Federal courts.    28 U.S.C. § 2244(d)(1).     As relevant to the

matter before us, the one-year time limit runs from the

conclusion of direct review or the expiration of time for

seeking such review in the State court.2      28 U.S.C.

§ 2244(d)(1)(A).     The time limit is tolled while an application

for postconviction review or other collateral review is pending

in State court.    28 U.S.C. § 2244(d)(2).     "[A] petition

continues to be 'pending' during the period between one court's


     2 The one-year time limit runs from the latest of the
conclusion of direct review in the State court; the removal of
an unconstitutional impediment to filing an application; the
recognition of a new right by the United States Supreme Court,
asserted by a petitioner and retroactively applicable to cases
on collateral review; or the date on which the factual predicate
for the habeas claim or claims could have been discovered
through the exercise of reasonable due diligence. 28 U.S.C.
§ 2244(d)(1).
                                                                    4


decision and a timely request for further review by a higher

court."   Currie v. Matesanz, 281 F.3d 261, 266 (1st Cir. 2002),

quoting Fernandez v. Sternes, 227 F.3d 977, 980 (7th Cir. 2000).

     b.   Mass. R. Crim. P. 30 and G. L. c. 278, § 33E.     In

Massachusetts, a defendant seeking postconviction review in a

capital case after issuance of the rescript on direct review may

file a motion for a new trial in the Superior Court under Mass.

R. Crim. P. 30, as appearing in 435 Mass. 1501 (2001).    To appeal

from the denial of such a motion, a defendant must seek leave to

pursue the appeal from a single justice of this court under

G. L. c. 278, § 33E (gatekeeper provision).   See Currie, 281

F.3d at 263.   The single justice must determine that the

petition presents "a new and substantial question" for the

defendant to be entitled to review by the full court.     G. L.

c. 278, § 33E.   For purposes of the AEDPA time limitation, the

denial of a gatekeeper petition constitutes "final resolution

through [Massachusetts's] postconviction procedures."     Drew v.

MacEachern, 620 F.3d 16, 21 (1st Cir. 2010), quoting Carey v.

Saffold, 536 U.S. 214, 220 (2002).

     c.   The Mains decision.   General Laws c. 278, § 33E, does

not contain a deadline for filing a gatekeeper petition after

the denial of a motion for a new trial; however, in Mains, which

was decided on December 13, 2000, this court imposed a deadline:

"Hereinafter, in the interests of consistency and finality, we
                                                                    5


shall require that a gatekeeper petition pursuant to G. L.

c. 278, § 33E, be filed within thirty days of the denial of a

motion for a new trial."     Mains, 433 Mass. at 36 n.10.   This

thirty-day deadline was imposed prospectively.    See Weaver v.

Commonwealth, 437 Mass. 1028, 1029 (2002).

    2.     The petitioner.   After trial in 1977, Mandeville was

convicted of murder in the first degree and armed assault with

intent to murder.    Commonwealth v. Mandeville, 386 Mass. 393,

394, 407 (1982).    This court affirmed his convictions on direct

appellate review.    Id. at 413.

    Since his conviction was affirmed, Mandeville has filed

multiple motions for a new trial, gatekeeper petitions, and

habeas petitions, none of which has been successful.

    In 2017, Mandeville filed his most recent motion for a new

trial and gatekeeper petition, both of which were denied.     In

his gatekeeper petition, he noted that the 1982 and 1991 denials

of his motions for a new trial were pending before the single

justice.   After his gatekeeper petition was denied, he filed

another habeas petition.     The superintendent moved to dismiss

the habeas petition on the ground that it was not filed within

the AEDPA's one-year deadline.     Mandeville opposed the motion,

asserting that the Mains deadline applied only to the filing of

a gatekeeper petition for denials of new trial motions after

Mains.   The superintendent argued that all gatekeeper petitions
                                                                     6


that could have been filed as of the date of the decision in

Mains had to be filed within thirty days from December 13, 2000.

Therefore, the superintendent maintained, a defendant with a

pre-Mains denial had to file a gatekeeper petition by January

12, 2001; otherwise, he or she would be foreclosed from doing so

by Mains.   As the judge noted, if the superintendent's view is

correct, the time to file a habeas petition would have begun to

run from January 13, 2001, and would have expired before

Mandeville filed his petition in August 2017.    Presented with

the two differing interpretations of Mains, the judge certified

the above question to this court, asking us to determine the

application of the Mains time limitation to denials of motions

for a new trial that occurred before December 13, 2000.

    Discussion.    Mandeville argues that the thirty-day time

limitation established in Mains does not apply to pre-Mains

denials of motions for a new trial.    He further asserts that

such denials are not subject to any time limitation, absent a

further decision from this court.     The superintendent disagrees

with Mandeville's interpretation of Mains.    We conclude that the

thirty-day time limitation established in Mains does not apply

to denials that occurred before December 13, 2000.

    As discussed supra, G. L. c. 278, § 33E, does not contain a

time limit for filing a gatekeeper petition, but the court in

Mains imposed a thirty-day time limit, to be applied
                                                                   7


prospectively.   Mains, 433 Mass. at 36 n.10.   Since Mains, we

have not addressed directly the applicability of the Mains rule

to pre-Mains denials of motions for a new trial, but we did

touch on the issue in Commonwealth v. Nassar, 454 Mass. 1008

(2009).   In Nassar, we denied a petitioner's appeal from the

denial of a gatekeeper petition filed in 2008, seeking review of

a 1982 denial of a motion for a new trial.   Id. at 1008-1009.

In denying Nassar's gatekeeper petition, the single justice

wrote:

    "[Nassar] claims that, at the time [of the denial of his
    motion for a new trial in 1982], there was no time limit
    for appealing the denial of his motion for a new trial.
    . . . First, he is wrong. The appeal period always has
    been thirty days. Second, even if there were some
    ambiguity about the appeal period, the defendant's reliance
    on [Mains] is fatal. The Mains case was decided on
    December 13, 2000. Therefore, if Mains settled the issue,
    the defendant's application should have been filed within
    thirty days after December 13, 2000."

Commonwealth vs. Nassar, Supreme Judicial Court, No. SJ-2008-
0352 (Dec. 4, 2008).

The subsequent full court opinion, however, did not adopt the

single justice's view that the appeal period always had been

thirty days, nor did it apply the same reasoning regarding the

application of Mains.   The full court concluded that Nassar's

appeal was barred by the rule that "the decision of the single

justice, acting as a gatekeeper pursuant to G. L. c. 278, § 33E,

is 'final and unreviewable.'"   Nassar, supra at 1009, quoting

Commonwealth v. Herbert, 445 Mass. 1018, 1018 (2005), and
                                                                     8


Commonwealth v. Perez, 442 Mass. 1019, 1019 (2004).     The court

observed in a footnote that Nassar "[m]anifestly . . . did not

file the instant gatekeeper petition within a reasonable time,"

noting that his "gatekeeper petition was filed more than twenty-

five years after the 1982 denial, [and] more than seven years

after we announced, albeit prospectively, that a gatekeeper

petition must be filed within thirty days of the denial of a

motion for a new trial."   Id. at 1009 n.2.   It therefore appears

that the court did not view Nassar as being subject to the Mains

deadline.

    Federal cases reflect the ambiguity.      In Currie, 281 F.3d

at 271, the United States Court of Appeals for the First Circuit

noted that Mains created a thirty-day time limit, but that

"finality concerns [that underlie AEDPA's statute of

limitations] are limited to a relatively small subset of

petitioners:   Massachusetts [S]tate prisoners who were convicted

of first degree murder and whose new trial motions had been

denied, but not appealed, when the [Supreme Judicial Court]

imposed the new [thirty]-day limit in December, 2000."     The

court went on to note that "Massachusetts appears to have been

alone -- at least within this Circuit -- in its decision to

impose no time limit on a certain class of appeals from the

denial of post-conviction relief."   Id. at 271 n.12.    In the

nonprecedential ruling on Mandeville's earlier habeas
                                                                    9


application, the Federal District Court judge relied on Currie,

writing that "because Mains only applies prospectively, motions

for a new trial that were denied before the decision, but never

appealed, are still governed by the rules of procedure as they

existed beforehand –- and there was apparently no time limit

whatsoever for filing a gatekeeper petition."   Mandeville vs.

Spencer, U.S. Dist. Ct., No. CV 14-12220-FDS, slip op. at 11 (D.

Mass. July 23, 2015), citing Currie, supra at 271.

     Moreover, although the superintendent is correct that Mains

discussed the interests of consistency and finality, Mains, 433

Mass. at 36 n.10, those interests do not compel us to adopt the

position that the Mains deadline applies to pre-Mains denials of

motions for a new trial.   Where, as here, there is legitimate

disagreement regarding the application of a rule that would

foreclose a specific class of defendants from seeking certain

postconviction relief, finality and consistency interests do not

always override the defendants' interest in their ability to

seek postconviction relief.3   See Commonwealth v. Hernandez, 481




     3 In addition, the superintendent supports this position
with an analogy to statutes or judicial decisions providing for
new or shortened time limits for civil claims. See, e.g.,
Massachusetts Gen. Hosp. v. Grassi, 356 Mass. 1, 2-4 (1969)
(court rule shortening time during which no action could be
taken in pending suit before dismissal applied to suits already
filed, but only if adequate notice was provided to litigants).
The civil cases, however, do not mandate retroactive application
of a new deadline.
                                                                  10


Mass. 582, 596 (2019) ("finality principle remains fundamental

to our system of justice, yet other well-settled principles

regarding the effect of a conviction and the scope of the right

to an appeal remind us that it is not altogether inviolable").

    We also decline to impose a requirement that a gatekeeper

petition must be filed within a specific time after the denial

of a pre-Mains motion for a new trial.     Because we conclude that

Mandeville is not subject to Mains, we need not reach his

argument that "the absence of fair notice that the thirty-day

time limit may apply to decisions that predated Mains,

extinguishing [his] right to pursue gatekeeper petitions on

decisions that predated Mains, would violate his right to due

process."

    Conclusion.   We answer the reported question that the

thirty-day time limitation established in Mains does not apply

to denials that occurred before December 13, 2000.

    The Reporter of Decisions is to furnish attested copies of

this opinion to the clerk of this court.    The clerk in turn will

transmit one copy, under the seal of the court, to the clerk of

the United States District Court for the District of

Massachusetts, as the answer to the question certified, and also

will transmit a copy to each party.